Order affirmed in the following memorandum: Although it was error to receive in evidence during the People’s case-in-chief that portion of defendant’s Grand Jury testimony in which he acknowledged a prior conviction, such portion of the transcript of his Grand Jury testimony could have been redacted, and the error avoided, had defense counsel brought this matter to the attention of the trial court by means of a specific objection. The absence of a specific objection to the introduction of the prior conviction prevents this court from reviewing the issue. (People v. McCormick, 31 N Y 2d 807; cf. People v. Berrios, 28 N Y 2d 361, 367.)
Concur: Chief Judge Fuid and Judges Burke, Scileppi, Bergant, Bbeitel, Jasen and Gibson.